t c memo united_states tax_court benjamin jeffery ashmore petitioner v commissioner of internal revenue respondent docket no 562-17l filed date benjamin jeffery ashmore pro_se robert w mopsick for respondent memorandum opinion panuthos special_trial_judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination 1unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that the determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits the subject matter of this case relates to overstated federal_income_tax withholding for petitioner’s taxable_year petitioner resided in new jersey when the petition was timely filed i overstated tax withholding and levy notice accounting resource sec_3 issued to petitioner two separate forms w-2 wage and tax statement for taxable_year one reporting tax withholding by the state of new york gross wages of dollar_figure and federal_income_tax withholding of dollar_figure and another reporting tax withholding by the state of new 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3accounting resources managed payroll and staffing for petitioner’s employer the u s department of housing and urban development jersey gross wages of dollar_figure and federal_income_tax withholding of dollar_figure petitioner’s other employer for the year in issue cgi federal inc issued a form_w-2 to petitioner for taxable_year reporting gross wages of dollar_figure and federal_income_tax withholding of dollar_figure the total amount of wages reported on these three forms w-2 is dollar_figure dollar_figure dollar_figure dollar_figure ' dollar_figure and the total amount of federal_income_tax withheld reported on these three forms w-2 is dollar_figure dollar_figure dollar_figure dollar_figure ' dollar_figure petitioner timely filed his form_1040 u s individual_income_tax_return on date petitioner reported dollar_figure in wages and claimed a withholding credit of dollar_figure petitioner’s return reflected an overpayment of dollar_figure on date the irs refunded this overpayment to petitioner on date the irs adjusted petitioner’s account by reducing his withholding by dollar_figure the difference between the dollar_figure withholding credit claimed by petitioner on his form_1040 and the dollar_figure reported on his three forms w-2 since petitioner had understated his excess social_security_taxes by dollar_figure the amount of overstated withholding credit determined by the irs is dollar_figure 4while dollar_figure dollar_figure ' dollar_figure respondent asserts that the dollar_figure difference dollar_figure withholding adjustment dollar_figure is due to a rounding error dollar_figure dollar_figure ' dollar_figure this amount was immediately assessed and the irs did not issue a notice_of_deficiency for reasons we will discuss infra the irs issued a final notice_of_intent_to_levy and notice of your right to hearing levy notice dated date for the overstated withholding credit of dollar_figure for petitioner’s taxable_year petitioner timely submitted a form request for collection_due_process or equivalent_hearing signed and dated date on his form petitioner checked other and wrote see attached as the reason for his dispute with the levy petitioner attached to his form a statement in which he asserted that the liability was discharged in my chapter bankruptcy discharge dated moreover the liability is still pending and unresolved on the docket of the tax_court see docket no and the most recent orders entered therein by letter dated date settlement officer so masters notified petitioner that she would delay the cdp hearing until his case before the court in docket no was resolved 5the levy notice also reflected a balance due of dollar_figure for taxable_year this was resolved before the cdp hearing ii deficiency proceeding in docket no and bankruptcy proceeding by notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s income_tax and a sec_6662 accuracy- related penalty of dollar_figure for petitioner’s taxable_year due in part to petitioner’s failure to report taxable wages of dollar_figure petitioner timely filed a petition with the court in response to the notice_of_deficiency commencing the case at docket no the amount of petitioner’s overstated withholding credit for was not at issue in the deficiency proceeding during the trial held on date petitioner conceded that he had failed to report wages totaling dollar_figure and stipulated that the sole issue for trial was whether he was liable for the sec_6662 accuracy-related_penalty petitioner also testified about mistakes he made while preparing his form_1040 including that he had overstated the amount of federal_income_tax withheld for on date the court filed tcmemo_2013_137 upholding respondent’s determination of the accuracy-related_penalty 6although respondent determined a deficiency related to unreported income the attached computation in the notice_of_deficiency also reflected the overstated withholding credit of dollar_figure on date petitioner filed a petition with the u s bankruptcy court for the district of new jersey bankruptcy court under u s c chapter on date respondent filed a notice of proceeding in bankruptcy to notify the court of petitioner’s bankruptcy proceeding by order dated date the court withdrew its opinion in docket no and ordered that all proceedings were automatically stayed pursuant to u s c sec_362 on date the u s bankruptcy court for the district of new jersey granted petitioner a discharge_in_bankruptcy under u s c sec and the case was closed on date on date respondent filed a motion for summary_judgment asserting that this court did not have jurisdiction to determine whether petitioner’s liability for his deficiency was discharged in bankruptcy the tax_liability was not determined in the bankruptcy court and with petitioner’s bankruptcy case closed the court had jurisdiction to determine the merits of the case on date petitioner filed a cross-motion for summary_judgment asserting that the tax_liability was discharged in bankruptcy on date the court filed tcmemo_2016_36 granting respondent’s motion for summary_judgment which was treated as a motion for partial summary_judgment denied petitioner’s cross-motion for summary_judgment and upheld the sec_6662 accuracy-related_penalty the court found that petitioner’s deficiency was not adjudicated in the bankruptcy court because respondent had not filed a proof_of_claim in petitioner’s bankruptcy case and there was no evidence of an adjudication under u s c sec_505 ashmore v commissioner tcmemo_2016_36 at the court concluded among other things that petitioner’s general discharge_in_bankruptcy was not a judgment on the merits of petitioner’s tax issue and did not confirm that petitioner’s tax_liability was discharged id at by order dated date the bankruptcy court granted a motion filed by the chapter trustee to reopen petitioner’s chapter case for the limited purpose of administering any potential assets of petitioner which might result from a whistleblower lawsuit in which petitioner was a plaintiff then pending in the u s district_court for the southern district of new york on date the irs filed a form_410 proof_of_claim for internal revenue taxes with the the court treated respondent’s motion for summary_judgment filed date as a motion for partial summary_judgment because even if we grant respondent’s motion as to the question of our jurisdiction over whether petitioner’s deficiency was discharged in bankruptcy we must still decide whether the deficiency was correct see ashmore v commissioner tcmemo_2016_36 at bankruptcy court the form_410 reflects that petitioner was then indebted to the united_states in the amount of dollar_figure for taxable_year on the basis of this record this balance due is the total of the balance due for the tax_liability and sec_6662 penalty for as a result of the decision in docket no the balance due as a result of petitioner’s overstated withholding for which was not at issue in docket no and interest to date of dollar_figure subsequently the irs sent petitioner a notice cp21e dated date which reflected a balance due of dollar_figure including interest to date of dollar_figure iii cdp hearing the court entered a decision in docket no on date after petitioner’s case in docket no was closed with the filing of the decision the appeals_office resumed with the cdp hearing relating to the levy notice dated date by letter dated date so masters scheduled a telephone hearing for date the letter informed petitioner that so masters could not consider any collection alternatives unless he provided a completed form 433-a collection information statement for wage earners and self-employed individuals by date the letter also stated that irs records reflected that petitioner’s federal_income_tax returns for taxable_year sec_2013 sec_2014 and sec_2015 had not been filed and so masters requested signed copies of these returns by date before the scheduled hearing petitioner did not contact so masters and did not provide a form 433-a or copies of his tax returns as requested on date so masters and petitioner held a telephone hearing during which petitioner asserted that the bankruptcy case had been reopened and that the automatic_stay under u s c sec_362 would prevent the irs from taking collection action and requested the contact information for so masters’ appeals team manager atm so masters informed petitioner that irs records reflected that his bankruptcy case was closed on november after the telephone hearing so masters brought petitioner’s case to atm banks atm banks unsuccessfully tried to reach petitioner by telephone that same day and also over the next three days on date atm banks documented in so masters’ case activity record her understanding of the irs’ rights with regard to assessment and collection atm banks indicated the following the liability reflected in the levy notice was the result of the adjustment in petitioner’s account due to the incorrect withholding credit claimed the liability at issue was not subject_to deficiency procedures because it was the result of only overstated withholding the automatic_stay did not apply because the bankruptcy case was reopened for a limited purpose that did not apply to the irs and the liability was not dischargeable in bankruptcy pursuant to u s c sec_507 on date petitioner sent to so masters via facsimile copies of the following documents a cover sheet in which petitioner again asserted that his bankruptcy case remained open so masters’ letter dated date on which petitioner had handwritten some notes the form_410 filed by the irs on date the notice cp21e dated date and a letter dated date which petitioner asserts he mailed to the irs in response to the notice cp21e in the letter dated date petitioner repeats his assertions that his bankruptcy case remains open and his tax_year was already litigated before the tax_court in docket no petitioner did not include with these documents a form 433-a or copies of his tax returns for tax_year sec_2013 through also on date petitioner and so masters spoke on the telephone again during the telephone call so masters explained to petitioner why the liability was not dischargeable in bankruptcy and that the cp21e notice included the balance due for as a result of the tax_court proceeding in docket no and the balance due as a result of the overstated withholding for petitioner did not agree to a collection alternative and merely reiterated his position that the irs could not collect because of an automatic_stay and that the liability had been discharged in bankruptcy as of date petitioner had not provided a completed form 433-a or signed copies of his requested income_tax returns to so masters or atm banks iv petition and respondent’s motion for summary_judgment on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the year in issue sustaining the levy notice to collect petitioner’s overstated withholding for because w e could not reach an agreement extend any relief to you or even consider any alternative to the proposed levy you have not provided a completed form 433-a collection information statement with all the required supporting documentation nor did you provide proof that you filed your missing returns petitioner timely mailed a petition on date which was filed by the court on date petitioner asserts that the automatic_stay pursuant to u s c sec_362 is still in effect because his bankruptcy was reopened and the additional dollar_figure assessed for had not been previously assessed and was not stipulated in his case at docket no petitioner requested that he be awarded costs in connection with the filing of this petition and the attorneys fees i have incurred for consultations with my attorneys of record noted on the enclosed bankruptcy court docket in connection with this matter and the erroneous levy under either sec_7433 or sec_11 usc k such relief is appropriate petitioner also attached to his petition a copy of a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice dated date 8petitioner requests that the lien be lifted the court notes that petitioner did not attach to his petition a copy of a notice_of_determination with respect to the lien notice dated date and did not assert that he received any such notice we do not consider petitioner’s request in this proceeding in a collection review action this court’s jurisdiction under sec_6320 and sec_6330 depends in part on the issuance of a notice_of_determination by the irs appeals_office after the taxpayer has requested an administrative hearing following the issuance by the irs collection_division of either a final notice_of_intent_to_levy see sec_6330 or a notice of filing of federal_tax_lien see sec_6320 117_tc_122 116_tc_263 114_tc_492 see also rule b since petitioner has not provided a copy of such a notice_of_determination the court does not have jurisdiction over the lien notice dated date accordingly all references to the lien notice in the petition shall be deemed stricken on date respondent filed the motion for summary_judgment respondent asserts that petitioner’s debt for his unpaid tax for that resulted from the overstated withholding was not discharged by reason of the exceptions to discharge set out in u s c sec a a the reopening of petitioner’s bankruptcy case on date did not reinstate the automatic_stay under u s c sec_362 petitioner’s liability for overstated withholding is not subject_to deficiency procedures the so did not abuse her discretion in sustaining the levy and the appeals_office fully complied with the requirements of sec_6330 on date petitioner filed his opposition to respondent’s motion for summary_judgment and an accompanying declaration in his opposition petitioner repeats his prior assertions regarding the effect of his bankruptcy case on the cdp proceeding and that the liability reflected in the levy notice had not been previously assessed and asserts that respondent mischaracterizes the record in his declaration petitioner asserts the characterizations of my actions in connected with the collections due process hearing i requested are not accurate upon infor- mation and belief the documents i submitted to the irs in connection with this request which are notably omitted from the sjm’s motion for summary_judgment filing and the audio-recorded voicemails left for me by ms masters and ms banks and the fully-disclosed audio- recordings of various calls between myself and ms banks and ms masters that will be submitted into the evidentiary record at expected trial will impeach the characterizations set forth in the masters declaration and the accompanying exhibits i am prepared to testify at trial as to these matters if necessary petitioner did not assert any specific facts and did not provide documentation or other evidence to support these assertions discussion i summary_judgment summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a we may grant summary_judgment only if there is no genuine dispute of any material fact 85_tc_527 respondent as the moving party bears the burden of proving that no genuine dispute exists as to any material fact and that respondent is entitled to judgment as a matter of law see 115_tc_554 in deciding whether to grant summary_judgment we must consider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party see id however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 we conclude there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination upon which this case is based ii collection_due_process a generally the secretary is authorized to collect tax by levy upon a taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay it within days after notice_and_demand for payment sec_6331 before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer of the secretary’s intent to levy id subsec d the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer makes a timely request for a hearing the hearing is conducted by the appeals_office id subsec b at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action id subsec c a following a cdp hearing the settlement officer must determine whether to sustain the proposed levy sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are set by caselaw where the validity of the underlying tax is properly at issue the court reviews the commissioner’s determination de novo 114_tc_176 we review other issues for abuse_of_discretion id pincite b underlying liability the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent expressly authorized by congress sec_7442 115_tc_287 the court has jurisdiction to review all notices of determination issued pursuant to sec_6330 sec_6330 mcneill v commissioner t c __ __ slip op pincite date where as here the court lacks original jurisdiction over the underlying liability overstated withholding credit it nonetheless has exclusive jurisdiction sec_6213 allows the taxpayer to seek judicial review of a proposed deficiency before this court the amount of an overstated withholding credit may be summarily assessed and is not subject_to the deficiency procedures prescribed in sec_6213 sec_6201 74_tc_1097 further sec_6213 b specifically provides that assessments arising out of mathematical or clerical errors are not subject_to the restrictions on assessments continued to review appeals from the commissioner’s levy determinations mcneill v commissioner t c at __ slip op pincite see also 143_tc_157 aff’d 669_fedappx_489 9th cir 132_tc_301 130_tc_44 further since petitioner did not receive a statutory_notice_of_deficiency for the overstated withholding credit for and did not have a prior opportunity to dispute this liability he could challenge the existence or amount of his underlying tax_liability during the cdp proceeding see sec_6330 122_tc_1 therefore we have jurisdiction to review respondent’s determination as it relates to the underlying liability resulting from petitioner’s overstated withholding credit however a taxpayer is precluded from disputing the underlying liability in this court if it was not properly raised in the cdp hearing 140_tc_173 an issue is not properly raised if the taxpayer either does not request consideration or requests consideration but fails to provide evidence on the issue at the cdp hearing after being given a reasonable continued in sec_6213 and respondent is not prohibited from collecting the amount assessed an erroneous claim of a credit for taxes withheld on wages is treated as a mathematical_or_clerical_error bregin v commissioner t c pincite opportunity to do so sec_301_6330-1 q a-f3 proced admin regs on the basis of this record petitioner did not assert at any point during the cdp hearing that the irs erred in determining that he had overstated his withholding credit for nor did he provide so masters with documentation or evidence to support such an assertiondollar_figure therefore he did not properly raise the issue of his underlying liability at the cdp hearing c collection issues since petitioner’s underlying tax_liability is not properly at issue we consider in the context of the motion for summary_judgment whether the appeals officer abused her discretion see goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 it is well settled that it is not an abuse_of_discretion for the appeals_office to sustain a proposed collection action against a taxpayer who fails to submit requested documentation and or financial information 135_tc_344 the record reflects that petitioner did not provide a completed form 433-a or copies of the 10further petitioner’s assertion that his unpaid liabilities for were discharged in bankruptcy does not amount to a challenge to the underlying tax_liability at issue as discussed infra tax returns requested by so masters see id therefore so masters did not abuse her discretion by sustaining the proposed collection action the record also reflects that petitioner did not request a collection alternative such as an offer-in-compromise or an installment_agreement and did not submit to so masters any specific offer or propose any specific terms the appeals_office does not abuse its discretion in failing to consider an offer that a taxpayer never made huntress v commissioner tcmemo_2009_161 wl at d discharge_in_bankruptcy petitioner also asserted during his cdp hearing that his liability was discharged in bankruptcy the court has jurisdiction in a levy proceeding to determine whether a taxpayer’s unpaid liabilities were discharged in bankruptcy 121_tc_111 see also 120_tc_114 a taxpayer’s assertion that his tax_liabilities were discharged in bankruptcy amounts to a challenge to the appropriateness of the collection action under sec_6330 130_tc_222 swanson v commissioner t c pincite as previously discussed we review such a challenge for abuse_of_discretion see goza v commissioner t c pincite a debtor’s discharge under u s c sec does not include debts for taxes of the kind and for the periods specified in u s c sec_507 see id sec a a the taxes that are not dischargeable under that provision include income_tax which became due within three years before the date that the bankruptcy was filed income_tax assessed within days of the date the bankruptcy was filed and income_tax not assessed before the bankruptcy was filed but still assessable thereafter see id sec_507 in other words taxes which fall within any of the three exceptions listed in u s c sec_507 are not dischargeable and can be collected by the irs see 182_br_317 n d ala petitioner’s form_1040 was due_date which is less than three years before date the date of the filing of his bankruptcy petition thus petitioner’s liability was not dischargeable and can be collected by the irs see u s c sec_507 turner b r pincite we are satisfied that there is no material dispute of fact and that as a matter of law the appeals_office correctly concluded that petitioner’s tax debt for taxable_year was not discharged in his bankruptcy proceeding therefore we conclude that the decision to sustain the levy was not an abuse_of_discretion e sec_6330 requirements in making the determination whether to sustain the proposed levy sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 so masters and atm banks each verified that the levy notice issued to petitioner reflected an amount due as a result of petitioner’s overstated withholding for and the resulting adjustment they further verified that the deficiency from petitioner’s prior case before the court was not included in the levy notice and thus not at issue for the cdp hearing the record reflects that so masters properly verified that the requirements of all applicable law and administrative procedure were met in the processing of petitioner’s case and that the collection action balances the government’s need for the efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary iii automatic_stay under u s c sec_362 petitioner also asserts that respondent violated the automatic_stay provision of u s c sec_362 which operates as a stay of any actions by a creditor to collect a debt that arose before the commencement of the bankruptcy case the bankruptcy court may issue an order granting relief from the automatic_stay u s c sec_362 absent such an order the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge u s c sec_362 see 97_tc_544 96_tc_10 94_tc_1 when the bankruptcy case is closed dismissed or discharged the automatic_stay under u s c sec_362 is terminated and the reopening of a case does not reimpose the stay absent an order from the bankruptcy court allison v commissioner t c pincite on date the bankruptcy court issued an order to generally release petitioner from all dischargeable debts and the case was closed on date this action terminated the automatic_stay the irs did not send the levy notice to petitioner until date a full year after the discharge by its order dated date the bankruptcy court reopened petitioner’s chapter case for the limited purpose of administering any potential assets of petitioner which might result from a whistleblower case the record does not reflect and petitioner has not asserted that the bankruptcy court issued an order to reimpose the automatic_stay after the discharge see u s c sec_362 d allison v commissioner t c pincite smith v commissioner t c pincite neilson v commissioner t c pincite therefore the automatic_stay under u s c sec_362 has not been in effect since the bankruptcy case was discharged on date and respondent has not violated any such automatic_stay by proceeding with the collection action for petitioner’s overstated withholding credit since the discharge iv petitioner’s requests for costs and attorney’s fees petitioner requests that the court order respondent to pay his costs associated with the filing of the petition sec_7430 provides for the award of reasonable costs incurred in any administrative or court_proceeding against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty pursuant to the code litigation and administrative costs may be awarded where the taxpayer is the prevailing_party the taxpayer did not unreasonably protract the administrative or court proceedings the amount of costs requested is reasonable and all administrative remedies available to the taxpayer have been exhausted sec_7430 b c to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement id subsec c a rule b flush language provides that a claim for reasonable litigation or administrative costs shall not be included in the petition in a lien or levy action instead a taxpayer who has substantially prevailed and who wishes to claim reasonable litigation and administrative costs may file a motion within days after the service of a written opinion determining the issues in the case rule a for reasons discussed herein the claim for costs in the petition is premature see rule sec_331 flush language a further even if the claim was not premature petitioner is not a prevailing_party within the meaning of sec_7430 and thus he is not entitled to an award for litigation and administrative costs see sec_7430 accordingly we will deny petitioner’s claim petitioner also requests that the court order respondent to pay his attorney’s fees pursuant to u s c sec_362 or sec_7433 the court notes that under u s c sec_362 a party injured by any willful violation of a stay provided by this section may seek recovery_of actual damages including costs and attorneys’ fees and in appropriate circumstances punitive_damages under sec_7433 a taxpayer may petition the bankruptcy court to recover damages in the case of a willful violation of any provision of u s c sec or dollar_figure thus petitioner must bring such a claim before a bankruptcy court additionally if petitioner meant to make a claim pursuant to sec_7433 through d which provides for up to dollar_figure million in civil damages for certain unauthorized collection actions such claims must be brought in a u s district_court see sec_7433 gerakios v commissioner tcmemo_2004_ chocallo v commissioner t c memo v conclusion reviewing the factual materials and inferences against respondent the court concludes that there are no genuine disputes of material fact in this case and the respondent is entitled to judgment as a matter of law further respondent’s determination to sustain the levy was not an abuse_of_discretion 11the court also notes that as previously discussed respondent was not in violation of u s c sec_362 the court notes that nothing prevents petitioner from providing appropriate financial information in the future so that respondent may consider collection alternatives but not as part of this proceeding or subject_to review by this court we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
